—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered May 20, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal (People v Moissett, 76 NY2d 909). This waiver forecloses defendant’s challenge to his sentence (see, People v Hidalgo, 91 NY2d 733). Concur—Ellerin, J. P., Wallach, Tom and Andrias, JJ.